UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Home Federal Bancorp, Inc. of Louisiana (Exact Name of Registrant as Specified in its Charter) Louisiana 02-0815311 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 624 Market Street Shreveport, Louisiana (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, par value $0.01 per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates: 333-169230 (If applicable(If applicable) (If applicable) Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) Item 1.Description of Registrant's Securities to be Registered. See “Description of Home Federal Bancorp (New) Capital Stock” in the Prospectus included in the registration statement on Form S-1 of Home Federal Bancorp, Inc. of Louisiana (File No. 333-169230) which is hereby incorporated by reference. Item 2.Exhibits. No. Description Plan of Conversion and Reorganization(1) Articles of Incorporation of Home Federal Bancorp, Inc. of Louisiana(1) Bylaws of Home Federal Bancorp, Inc. of Louisiana(1) Form of Stock Certificate of Home Federal Bancorp, Inc. of Louisiana(1) Previously filed with the Securities and Exchange Commission as exhibits to the registration statement on Form S-1 of Home Federal Bancorp, Inc. of Louisiana (File No. 333-169230).Such exhibits are incorporated herein by reference. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. HOME FEDERAL BANCORP, INC. OF LOUISIANA Date: December 21, 2010 By: /s/ Clyde D. Patterson Clyde D. Patterson Executive Vice President and Chief Financial Officer 3
